Case 1:17-mc-21545-KMW Document 81 Entered on FLSD Docket 01/27/2021 Page 1 of 15




                       UNITED STATES DISTRICT COURT
                       SOUTHERN DISTRICT OF FLORIDA

                     Case No. 17-21545-MC-WILLIAMS/TORRES


   IN RE APPLICATION OF MTS BANK,
   OPEN JOINT STOCK COMPANY,
   a foreign corporation,

         Applicant.
   ______________________________________/

                   ORDER ON MOTION FOR SANCTIONS
              AND TO COMPEL A JURISDICTIONAL DEPOSITION

         This matter is before the Court on Kara Burkut Recovery Limited’s (“Kara

   Burkut”) motion for sanctions under Fed. R. Civ. P. 30 and 37 and to compel

   Alexander Pleshakov (“Mr. Pleshakov) to attend a jurisdictional deposition. [D.E.

   72-73]. Mr. Pleshakov responded to Kara Burkut’s motion on January 8, 2021 [D.E.

   79] to which Kara Burkut replied on January 15, 2021. [D.E. 80]. Therefore, Kara

   Burkut’s motion is now ripe for disposition.   After careful consideration of the

   motion, response, reply, relevant authority, and for the reasons discussed below,

   Kara Burkut’s motion is GRANTED.1




   1     On December 16, 2020, the Court referred Kara Burkut’s motions to the
   undersigned Magistrate Judge for disposition. [D.E. 75].
Case 1:17-mc-21545-KMW Document 81 Entered on FLSD Docket 01/27/2021 Page 2 of 15




                                 I.    BACKGROUND

         MTS Bank (“MTS”) is a foreign bank registered in the Russian Federation.

   MTS had prior business and financial dealings with a private Russian airline

   company, commonly referred to as Transaero – a company registered in the Russian

   Federation. Transaero is currently the subject of bankruptcy proceedings pending

   in Arbitrazh Court in Saint Petersburg, Russia. MTS is a creditor of Transaero,

   who was notified of the Russian bankruptcy, filed a claim in bankruptcy, and is a

   party to those proceedings.

         Mr. Pleshakov is the founder and a former CEO of Transaero. Alongside his

   spouse, Olga Pleshakov, and his mother, Tatiana Anodina, Mr. Pleshakov is the

   majority shareholder of Transaero. In 2010, Transaero’s management approached

   MTS to open a line of credit for the purpose of expanding commercial operations.

   Mr. Pleshakov signed Transaero’s financial reports and made representations of the

   company’s financial stability.     Olga Pleshakov and Alexander Krinichansky

   negotiated the loans and assured MTS of the company’s solvency and signed the

   loan agreements on the company’s behalf. MTS issued the initial line of credit to

   Transaero in 2010, and subsequent loans were extended each year until the

   company’s bankruptcy in 2015.

         At the time of filing the bankruptcy petition, Transaero owed MTS 57 million

   U.S. dollars and the debt remains unpaid while the bankruptcy case remains

   pending. Following the bankruptcy application, MTS conducted a forensic audit of

   Transaero’s accounting records and documents submitted in support of the credit



                                           2
Case 1:17-mc-21545-KMW Document 81 Entered on FLSD Docket 01/27/2021 Page 3 of 15




   applications.   The audit revealed widespread falsifications of data and hidden

   operational losses in Transaero’s financials. The funds obtained from creditors were

   siphoned out of Transaero through creative financial structures, accounting

   loopholes,   and   payments   of   unlawfully   inflated   dividends   to   Transaero’s

   shareholders, including Mr. Pleshakov and Sky Stream.

         On April 26, 2017, MTS filed an ex parte application to obtain evidence from

   persons and custodians of records in Florida for use in the Russian bankruptcy

   court and in a contemplated civil action against Transaero’s former directors and

   shareholders in the British Virgin Islands and/or Russia for debt recovery,

   securities fraud, civil money laundering, conversion, and other claims. [D.E. 1].

   MTS sought to obtain documents and to depose Mr. Pleshakov on issues related to

   irregularities in financial statements, payments of dividends, transfers of funds

   received from MTS to personal U.S. based accounts and reinvestment in U.S.

   businesses. [D.E. 3-2].

         On August 1, 2017, the Court authorized MTS to conduct limited

   jurisdictional discovery of Mr. Pleshakov so that the bank could determine whether

   he resides or can be found in this district for the purpose of seeking relief under 28

   U.S.C. § 1782. [D.E. 19]. Mr. Pleshakov objected to that order and the District

   Court overruled his objections on January 31, 2018. [D.E. 33]. On July 10, 2018,

   the Court granted MTS’s request for a jurisdictional deposition and Mr. Pleshakov




                                             3
Case 1:17-mc-21545-KMW Document 81 Entered on FLSD Docket 01/27/2021 Page 4 of 15




   appealed that order to the Eleventh Circuit.2 [D.E. 47]. The Court dismissed Mr.

   Pleshakov’s appeal on March 4, 2020 for lack of jurisdiction. [D.E. 70].

         Following the Eleventh Circuit’s dismissal, Kara Burkut’s counsel, Anne

   Brown (“Ms. Brown”), contacted Mr. Pleshakov’s counsel, Samuel Sheldon (“Mr.

   Sheldon”) to schedule a date for a deposition. After going back and forth for several

   months, the parties agreed to a date during the last week of October 2020. On

   October 15, 2020, Ms. Brown emailed Mr. Sheldon to confirm that she was

   scheduling Mr. Pleshakov’s deposition to take place on the morning of October 30,

   2020. [D.E. 73-7 at 9]. After the parties confirmed the time for the deposition, Ms.

   Brown emailed Mr. Sheldon on October 20, 2020 to confirm if Mr. Pleshakov would

   appear as requested. See id. at 7. Mr. Sheldon responded on October 21, 2020 that

   he was uncertain if Mr. Pleshakov would have internet access on October 30th

   because of hostilities in Azerbaijan. See id. at 6-7. Ms. Brown replied later that

   night, suggesting that Mr. Pleshakov seek assistance with any of the international

   law firms in the area because they would be able to assist with any remote

   deposition and ensure a reliable connection. See id. at 5-6.

         Mr. Sheldon’s response was that his client was neither a plaintiff nor a

   defendant in this case, that Azerbaijan was not a “safe place right now,” and that

   Mr. Pleshakov “has legitimate security concerns that preclude any in-person

   appearance at any particular place.” Id. at 5. Mr. Sheldon also stated a concern

   2      After Mr. Pleshakov filed his appeal, MTS filed an unopposed motion for
   substitution of party [D.E 67] because it assigned a portion of the debt owed to Kara
   Burkut for all claims and rights related to the recovery of funds in this action. The
   Court granted that motion on December 10, 2019 and substituted Kara Burkut in
   place of the initially named applicant. [D.E. 68].
                                             4
Case 1:17-mc-21545-KMW Document 81 Entered on FLSD Docket 01/27/2021 Page 5 of 15




   about Ms. Brown’s proposed exhibits because he was unable to view them prior to

   the deposition:

         As for the password-protected files you propose using as exhibits, it is
         highly suspect that you are unwilling to disclose your exhibits in
         advance. I can only assume it is because you fully intend to abuse this
         opportunity to examine Mr. Pleshakov about his “ties to and activity in
         Florida” by asking questions outside of that limited scope. Know right
         now that I fully intend to instruct him not to answer any question that
         isn’t related to his ties to and/or activity in Florida. Any questions
         about where outside of the United States Mr. Pleshakov resides or can
         be found will be answered only with the country.

   Id.

         Ms. Brown responded that she was “fully familiar with the facts of this case,”

   that the exhibits related specifically to activities in Florida, and that she needed

   confirmation that Mr. Pleshakov would appear for his video deposition on October

   30, 2020. Id. at 4. Ms. Brown then emailed Mr. Sheldon again on October 25, 2020,

   seeking confirmation of the deposition date and Mr. Sheldon responded the next day

   asking who would be in attendance for the deposition. See id. at 2-3. Ms. Brown

   responded to Mr. Sheldon’s question on the attendees and sought confirmation on

   whether:

         (1) we are proceeding with the deposition on October 30, 2020 at 10
         am, and that (2) your client has internet connection, a reliable phone
         line in the event of internet interruption, and that (3) he will cooperate
         with the remote deposition instructions and the procedure for the
         presentation of the exhibits as directed.

   Id. at 1. Mr. Sheldon’s reply was that “Mr. Plehsakov [sic] will appear 10/30, but . .

   . will need to be by phone because he is certain that internet will not work. Please

   send me the exhibits, so I can forward them to him.” Id.



                                             5
Case 1:17-mc-21545-KMW Document 81 Entered on FLSD Docket 01/27/2021 Page 6 of 15




         Over the next several days, Ms. Brown made arrangements for the virtual

   deposition, including technical support, translation, compilation, and encryption

   services. She then served the notice of deposition. [D.E. 73-4]. On October 30,

   2020, Mr. Sheldon emailed Ms. Brown to inform her that he was terminated as Mr.

   Pleshakov’s counsel and that he would speak further with his client. [D.E. 73-5].

   Mr. Pleshakov apologized for the late notice and asked to cancel the deposition so

   that new lawyers could be retained. When Ms. Brown asked Mr. Sheldon if he

   would still appear for the deposition, the latter confirmed that neither he nor his

   client would do so:

         As set forth below, Alexander will not be appearing and I do not know
         whether I am still his lawyer, so I don’t see the point of logging into
         Zoom and waiting for the reporter to issue a certificate of non-
         appearance. You don’t need me for that.

   [D.E. 73-8 at 1]. The court reporter recorded a certificate of non-appearance.

                                    II.    ANALYSIS

         Kara Burkut seeks sanctions and an order compelling Mr. Pleshakov to

   appear for a deposition because the latter has delayed jurisdictional discovery for

   several months and, after finally agreeing upon a date, failed to appear without any

   justifiable reason.   Kara Burkut says that Mr. Pleshakov’s decision to change

   counsel at the eleventh hour is not credible and that the former incurred

   substantial costs in preparing for a deposition that never took place. These costs

   include $220 for a translator, $435 for a court reporter, $350 for a videographer, and




                                             6
Case 1:17-mc-21545-KMW Document 81 Entered on FLSD Docket 01/27/2021 Page 7 of 15




   $20,194 in attorneys’ fees.3 Kara Burkut also seeks reimbursement for the time

   spent preparing for the deposition, including the underlying motion, and states that

   it is prepared to present invoices and billing records for the Court’s review.

   Therefore, to remedy Mr. Pleshakov’s violation of the Federal Rules and prior court

   orders, Kara Burkut seeks a total of $21,199 in fees and costs.

         Mr. Pleshakov says that the motion lacks merit because he tried to

   coordinate a deposition but that the global pandemic and unrest in his country

   made matters difficult to do so. He also claims that Ms. Brown failed to mention

   that she dumped 38 documents on his former lawyer, Mr. Sheldon, the day prior to

   his deposition and that the items were password protected and otherwise

   inaccessible.   Mr. Pleshakov viewed this as an attempt to ambush him with

   questions entirely unrelated to whether he resides or can be found in Florida and

   therefore he chose to terminate his lawyer in favor of retaining new counsel to

   address these concerns. Mr. Pleshakov points to the letter he sent to Mr. Sheldon

   on October 30, 2020 as the basis for his decision because, in that communication, he

   describes the need to hire additional attorneys to assess any legal risks before

   proceeding with the scheduled deposition:

         Due to [Mr. Pleshakov’s] understanding of the deposition’s nature as a
         limited jurisdictional deposition, and as was mentioned by Ms. Brown
         earlier, the deposit was not supposed to take a long time. A day before
         the deposition, he was notified about the significant amount of
         documents that have been prepared by the counterparty for the
         deposition that will be accessible only at the time of deposition. Along
         with that, the legal representative of Kara Burkut did not agree to
         make available the questions and materials for the deposition any time

   3     Ms. Brown and her colleague, Jeffrey Sloman, spent a total of 47.4 hours
   preparing for Mr. Pleshakov’s deposition.
                                             7
Case 1:17-mc-21545-KMW Document 81 Entered on FLSD Docket 01/27/2021 Page 8 of 15




          before the deposition. This all suggested the assumption that the
          nature of the deposition was not planned to be limited to “ties to and/or
          activity in Florida” and will be used to obtain a broad spectrum of
          confidential personal information without the authorization to do so
          and will have the goal to circumvent the ordinary course of the
          bankruptcy procedure in Russia.

          In this regard, Mr. Pleshakov understands that he will need to make
          further consultation with dedicated legal experts in the United States
          and Russian Federation to be able to evaluate the risks and be
          adequately prepared for the deposition. Because of that, Mr. Pleaskov
          is forced to change his legal representatives in this matter for the
          specialist of cross-border law and cross-border bankruptcy. He is now
          in the process of consultations with the possible new counsels.

   [79-5 at 3].

          Taking this letter into consideration, Mr. Pleshakov maintains that he was

   substantially justified in terminating the deposition because Kara Burkut

   attempted to ambush him with a deposition that would go well beyond the scope of

   these proceedings. Mr. Pleshakov also accuses Kara Burkut of acting in bad faith

   and says that the best course of action would be for the Court to further define the

   limited scope of the jurisdictional deposition so that there can be no confusion as to

   what questions should be allowed. For these reasons, Mr. Pleshakov concludes that

   his conduct does not warrant sanctions because neither side is blameless for the

   cancellation of the deposition and that, at the very least, he should be given an

   additional opportunity to comply with his discovery obligations. See, e.g., Salthouse

   v. CVS Fla. Distribution, LLC, 2018 WL 1875842, at *2 (S.D. Fla. Mar. 22, 2018)

   (“This Court gives Defendants an additional opportunity to comply with discovery

   obligations before awarding fees and costs. This Court will, however, continue to

   monitor future discovery disputes for careful, good faith, and common sense

                                             8
Case 1:17-mc-21545-KMW Document 81 Entered on FLSD Docket 01/27/2021 Page 9 of 15




   compliance with all discovery obligations and Orders in this case. Should

   Defendants not bring themselves into full compliance by the deadlines stated above,

   then Plaintiff may file a new Motion for Sanctions.”).4

         The Federal Rules of Civil Procedure govern discovery matters in a Section

   1782 action. See 28 U.S.C. § 1782(a); see also Sergeeva v. Tripleton Int’l Ltd., 834

   F.3d 1194, 1202 (11th Cir. 2016) (affirming the district court's contempt order in

   a Section 1782 action after the respondent had ample opportunity to show cause as

   to why it should not be sanctioned); In re FG Wilson (Engineering) Ltd., 2011 WL

   5361073 (S.D. Fla. Nov. 7, 2011) (awarding expenses in a Section 1782 action

   pursuant to the provisions of Rule 37).        District Courts are given considerable

   discretion under the Federal Rules of Civil Procedure to specify the conditions for

   discovery. One of the primary ways of enforcing these conditions is through the

   power to impose fees and sanctions. Without this authority, it would be difficult for

   the Court to follow through on one of Section 1782’s primary aims: to provide

   efficient means of assistance to participants in international litigation in our federal

   courts. See Application of Malev Hungarian Airlines, 964 F.2d 97, 99 (2d Cir.

   1992) (citation omitted).

         Pursuant to Rule 37(d)(1)(A)(i), the Court may order sanctions if “a party or a

   party’s officer, director, or managing agent—or a person designated under Rule


   4     Mr. Pleshakov argues that the motion for sanctions is untimely under Local
   Rule 26.1 because the jurisdictional deposition was scheduled to take place on
   October 30, 2020 and Kara Burkut failed to file its motion within 30 days from the
   date of the discovery dispute. He also states that the sanctions requested are
   unreasonable and that Kara Burkut failed to attach any billing records to
   substantiate its request for approximately $21,000 in fees and costs.
                                              9
Case 1:17-mc-21545-KMW Document 81 Entered on FLSD Docket 01/27/2021 Page 10 of 15




   30(b)(6) or 31(a)(4)— fails, after being served with proper notice, to appear for that

   person’s deposition.” The failure to appear for a deposition “is not excused on the

   ground that the discovery sought was objectionable, unless the party failing to act

   has a pending motion for a protective order under Rule 26(c).” Fed. R. Civ. P.

   37(d)(2). If a court awards sanctions under Rule 37(d), it “must require the party

   failing to act, the attorney advising that party, or both to pay the reasonable

   expenses, including attorney’s fees, caused by the failure, unless the failure was

   substantially justified or other circumstances make an award of expenses

   unjust.” Fed. R. Civ. P. 37(d)(3). “No showing of willfulness or bad faith or fault is

   required.” Joe Hand Promotions, Inc. v. Bowers, 2020 WL 4557072, at *2 (N.D. Ga.

   Feb. 25, 2020) (quoting Betancourt v. Gen. Servs. of VA, Inc., 2015 WL 13792037, at

   *2 (M.D. Fla. May 22, 2015)).

         Having established the relevant legal principles, Mr. Pleshakov has not

   presented any substantial justification for his failure to appear at his deposition.

   His main contention is that he was justified in terminating5 the deposition because

   Kara Burkut served him with 38 documents the day prior.           But, the failure to

   appear for a deposition “is not excused on the ground that the discovery sought was

   objectionable, unless the party failing to act has a pending motion for a protective

   order under Rule 26(c).” Fed. R. Civ. P. 37(d)(2). Mr. Pleshakov did neither and his

   failure to appear – let alone seek – a protective order severely undercuts a finding

   that his actions were substantially justified or harmless. See Knight ex rel. Kerr v.

   5      Mr. Pleshakov says repeatedly in his response that he “terminated” the
   deposition, but that is not entirely accurate because the deposition never began in
   the first place. The more accurate description is that he cancelled it.
                                            10
Case 1:17-mc-21545-KMW Document 81 Entered on FLSD Docket 01/27/2021 Page 11 of 15




   Miami-Dade Cnty., 856 F.3d 795, 812 (11th Cir. 2017) (“Substantially justified

   means that reasonable people could differ as to the appropriateness of the contested

   action.”) (quoting Maddow v. Procter & Gamble Co., 107 F.3d 846, 853 (11th Cir.

   1997)).

         We are also unconvinced that the 38 documents that Kara Burkut served the

   day prior to the deposition rise to the level of a “document dump”. While the file

   size of the documents exceeded 42 megabytes, Ms. Brown gave Mr. Sheldon

   repeated notice that these items were forthcoming and the latter never objected to

   the date and time of service. Ms. Brown also assured Mr. Sheldon that, despite his

   concerns, all the documents would be tailored specifically to whether Mr. Pleshakov

   resides or can be found in Florida. And even if the documents that Ms. Brown

   served were somehow unreasonable, Mr. Pleshakov and his lawyer had several

   options at their disposal rather than just cancelling the deposition. They could have

   reviewed the documents6, preserved any objections on the record, or otherwise filed

   a motion for protective order. But, Mr. Pleshakov did none of the above. He opted

   to just cancel the deposition after all the costs and expenses had already been

   incurred in making the deposition possible. And now he seeks to avoid paying any

   fees or costs because of that decision.


   6     Neither Mr. Pleshakov nor Mr. Sheldon even looked at the documents prior to
   cancelling the deposition. Instead, Mr. Pleshakov assumed that the documents
   were outside the scope of this case but he never verified if this was true. He blames
   Ms. Brown for not providing him with a workable password to access the materials,
   yet noticeably avoids any mention of whether he asked for help in reviewing the
   materials. [D.E. 79 at 10 (“It should be noted that each of the 38 documents were
   password protected and Applicant’s Counsel still has not provided the password to
   access any of the 38 documents.”)].
                                             11
Case 1:17-mc-21545-KMW Document 81 Entered on FLSD Docket 01/27/2021 Page 12 of 15




         Unfortunately for Mr. Pleshakov, actions have consequences especially

   where, as here, a party fails to attend a deposition, neglects to pursue any of the

   options available under the Federal Rules, and that decision leaves the opposing

   party holding a bag of expenses that it incurred to its detriment. See, e.g., Woliner

   v. Sofronsky, 2018 WL 5918873, at *6 (S.D. Fla. Nov. 13, 2018) (“Plaintiff's failure to

   attend the Court-Ordered September 24, 2018 deposition was not substantially

   justified and there are no circumstances which make such an award unjust.”) (citing

   Dude v. Cong. Plaza, LLC, 2018 WL 3432714 (S.D. Fla. July 16, 2018) (imposing

   sanctions for fees and costs imposed against plaintiff for failure to attend a

   deposition, failure to attend mediation, and failure to comply with court

   orders); Dude v. Cong. Plaza, LLC, 2018 WL 3848431 (S.D. Fla. Aug. 13, 2018)

   (awarding $39,622.00 in fees and $2,090.83 in costs for a party’s failure to attend a

   deposition)).

         Mr. Pleshakov tries to justify his decision to cancel the deposition because of

   legal concerns that Ms. Brown might question him on matters outside the scope of

   this case.   That contention fails to hold any water because that was always a

   possibility given the arguments presented throughout this case.           Indeed, Mr.

   Pleshakov has repeatedly argued that the Court does not have jurisdiction over him

   and that the actual aim for the discovery requested is to misuse information in a

   collateral bankruptcy proceeding pending in Russia. So, if this has always been a

   concern, Mr. Pleshakov and his lawyer should have been well armed in advance of

   the deposition on how to handle any documents or questions that might exceed the



                                             12
Case 1:17-mc-21545-KMW Document 81 Entered on FLSD Docket 01/27/2021 Page 13 of 15




   scope of the jurisdictional discovery that the Court authorized. To suggest that this

   possibility suddenly fell out of the sky is not compelling at all.

         Even worse, since the date that Mr. Pleshakov cancelled the deposition, the

   parties have still not agreed upon a new date for his deposition. And almost a year

   has now passed since the Eleventh Circuit dismissed Mr. Pleshakov’s appeal. This

   back and forth on scheduling a deposition cannot go on any longer. The parties are

   well aware of what needs to be done and the questions that fall within the scope of

   whether Mr. Pleshakov has ties or activities to Florida. It is therefore unclear why

   a video conferencing deposition cannot be scheduled so that this case can proceed on

   the merits.   And while Mr. Pleshakov suggests that Ms. Brown has previously

   demanded that he attend an in-person deposition, that is equally unfounded. The

   underlying communications show that Ms. Brown only offered Mr. Pleshakov an

   option of going to an international law firm so that he could have internet access

   and any technical problems that might arise could be resolved. Nothing in any of

   the emails included a demand for an in-person appearance.            Mr. Pleshakov, of

   course, declined that option for the October deposition that never took place and

   that is why other arrangements were made with a separate company, Veritex

   Virtual, to secure a remote deposition.

         With all that being said, Mr. Pleshakov is responsible for Kara Burkut’s fees

   and costs. The only question remaining is the amount and whether that request is

   reasonable.   Kara Burkut did not include any invoices or billing records in the

   motion for sanctions. And the reason it might have omitted those items is because



                                              13
Case 1:17-mc-21545-KMW Document 81 Entered on FLSD Docket 01/27/2021 Page 14 of 15




   it wanted to first establish its entitlement to fees and costs before putting forth

   reasons on why any specific request is reasonable. We will therefore allow Kara

   Burkut to file a separate motion that includes a request for fees and costs, including

   any billing records and other invoices that substantiate the expenses that it

   incurred.   For now, however, it is clear that Mr. Pleshakov’s actions were not

   substantially justified or harmless and that Kara Burkut should be entitled to a fee

   and cost award.

         As for Kara Burkut’s request for Mr. Pleshakov to attend a jurisdictional

   deposition, that motion is also well taken because far too much time has passed

   without coordinating a deposition that should have taken place many months ago.

   The parties shall therefore meet and confer on an agreed upon date and time for Mr.

   Pleshakov’s deposition that must take place within twenty-one (21) days from the

   date of this order. If Mr. Pleshakov fails to attend another deposition during this

   time period, additional sanctions may follow. Accordingly, Kara Burkut’s motion for

   sanctions and to compel Mr. Pleshakov to attend a jurisdictional deposition is

   GRANTED.7




   7      To the extent Kara Burkut’s motion is untimely under the Court’s Local
   Rules, we exercise our discretion to consider it on the merits. See, e.g., Sandalwood
   Estates Homeowner’s Ass’n, Inc. v. Empire Indem. Ins. Co., 2010 WL 411088, at *2
   (S.D. Fla. Jan. 29, 2010) (“Local Rule 26.1(H)(1) is permissive and affords the Court
   discretion in whether to consider a late-filed motion.”); Kabula v. S. Homes of
   Homestead VIII, Inc., 2008 WL 4691983, at *1 (S.D. Fla. Oct. 22, 2008) (“[B]ecause
   S.D. Fla. L.R. 26.1(H) is permissive, this Court has discretion to grant the Motion to
   Compel, even if it was filed late.”).
                                            14
Case 1:17-mc-21545-KMW Document 81 Entered on FLSD Docket 01/27/2021 Page 15 of 15




                              III.   CONCLUSION

         For the foregoing reasons, Kara Burkut’s motion for sanctions and to compel

   Mr. Pleshakov to attend a deposition is GRANTED. Any supplemental motion for

   fees and costs shall be filed within fourteen (14) days from the date of this order.

   The parties shall also meet and confer on an agreed upon date and time for Mr.

   Pleshakov’s deposition that must take place within twenty-one (21) days from the

   date of this order.

         DONE AND ORDERED in Chambers at Miami, Florida this 27th day of

   January 2021.

                                                /s/ Edwin G. Torres
                                                EDWIN G. TORRES
                                                United States Magistrate Judge




                                           15
